Case 2:20-cv-04546-JMA-ARL Document 8 Filed 01/13/21 Page 1 of 2 PageID #: 114
                                                                                    FILED
                                                                                    CLERK
                                                                        1/13/2021 4:22 pm
UNITED STATES DISTRICT COURT                                           For Online Publication Only
EASTERN DISTRICT OF NEW YORK                                               U.S. DISTRICT COURT
--------------------------------------------------------------X       EASTERN DISTRICT OF NEW YORK
PATRICIA FIELD,                                                            LONG ISLAND OFFICE

                                   Plaintiff,
                                                                       ORDER
                 -against-                                             20-CV-4546 (JMA)(ARL)

THE HAMPTONS INTERNATIONAL FILM
FESTIVAL, INC.,

                                    Defendant.
-------------------------------------------------------------X
AZRACK, United States District Judge:

        Before the Court is the -in ----
                                    forma ------
                                          pauperis application filed by counsel on behalf of Plaintiff,

Patricia Field (“Plaintiff”). For the reasons that follow, the application to proceed in forma

pauperis is denied without prejudice and with leave to renew upon completion of the AO 239 Long

Form -in ----  pauperis application (“Long Form”) attached to this Order. Alternatively, Plaintiff
         forma ------

may remit the $400.00 filing fee.

        Plaintiff’s application is incomplete and raises more questions than it answers. (See ECF

No. 2.) For example, Plaintiff has not answered questions 7-8. (Id. ¶¶ 7-8.) Additionally,

although Plaintiff reports owning an “automobile” valued at $2,000, she includes no monthly

expenses associated therewith such as insurance or gasoline. (Id. 5-6.) Similarly, Plaintiff

reports ownership of “real estate” valued at nearly $1 million, but lists only utilities and “[h]ouse

insurance” in the total monthly sum of $462.54. (Id. ¶¶ 5-6.) There are no monthly mortgage

payments reported nor are there any monthly expenses included for items such as food. (Id. ¶ 6.)

Plaintiff reports that she is “self-employed and semi-retired” and reports net earnings in the sum

of $6,000 per year. (Id. ¶ 2.) Plaintiff also reports monthly income from Social Security in the

sum of $550.00 and savings in the total sum of $901.85. (Id. ¶¶ 3-4.)

        Given that the incomplete responses provided by Plaintiff raise more questions than they
Case 2:20-cv-04546-JMA-ARL Document 8 Filed 01/13/21 Page 2 of 2 PageID #: 115




answer, Plaintiff’s application is denied without prejudice and with leave to renew upon

completion of the long form application enclosed with this Order within twenty-one (21) days

from the date of this Order. Alternatively, Plaintiff may remit the $400.00 filing fee. Plaintiff is

warned that a failure to timely comply with this Order may lead to the dismissal of the complaint

without prejudice for failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b).

         The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order

would not be taken in good faith and therefore -in -
                                                   forma pauperis
                                                     --- - - - - - - status is denied for the purpose

of any appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:          January 13, 2021
                Central Islip, New York                   /s/ (JMA)
                                                       JOAN M. AZRACK
                                                       UNITED STATES DISTRICT JUDGE




                                                 2
